[Cite as State v. Sipperley, 2020-Ohio-4609.]




                             IN THE COURT OF APPEALS OF OHIO
                                 SIXTH APPELLATE DISTRICT
                                    SANDUSKY COUNTY


State of Ohio                                       Court of Appeals No. S-19-053

        Appellee                                    Trial Court No. 19 CR 628

v.

Rory D. Sipperley                                   DECISION AND JUDGMENT

        Appellant                                   Decided: September 25, 2020

                                                *****

        Beth A. Tischler, Sandusky County Prosecuting Attorney, and
        Alexis M. Hotz, Assistant Prosecuting Attorney, for appellee.

        Brett A. Klimkowsky, for appellant.

                                                *****

        MAYLE, J.

        {¶ 1} Defendant-appellant, Rory D. Sipperley, appeals the November 18, 2019

judgment of the Sandusky County Court of Common Pleas, convicting him of trafficking

in heroin and having weapons while under disability, and sentencing him to 96-month
and 36-month prison terms, respectively. For the following reasons, we reverse, in part,

and affirm, in part, the trial court judgment.

                                       I. Background

       {¶ 2} On July 12, 2019, Sipperley was indicted for trafficking in a fentanyl-related

compound, a violation of R.C. 2925.03(A)(2)(C)(9)(e), with two accompanying

specifications (Count 1); possession of a fentanyl-related compound, a violation of R.C.

2925.11(A)(C)(11)(d) (Count 2); trafficking in heroin, a violation of R.C.

2925.03(A)(2)(C)(6)(d), with two accompanying specifications (Count 3); possession of

heroin, a violation of R.C. 2925.11(A)(C)(6)(c) (Count 4); two counts of possession of

drugs, violations of R.C. 2925.11(A)(C)(2)(a) (Counts 5 and 6); aggravated possession of

drugs, a violation of R.C. 2925.11(A)(C)(1)(a) (Count 7); and two counts of having

weapons under disability, violations of R.C. 2923.13(A)(3) (Counts 8 and 9).

       {¶ 3} On November 13, 2019, Sipperley entered a plea of guilty to Counts 3 and 9,

in exchange for dismissal of the remaining counts and specifications of the indictment.

Sipperley agreed to withdraw a pending motion to suppress. The trial court accepted

Sipperley’s plea, made a finding of guilty, and continued the matter for sentencing on

November 15, 2019.

       {¶ 4} At the sentencing hearing, the trial court imposed a 96-month prison term on

Count 3 and a 36-month prison term on Count 9, to be served concurrently to one another

but consecutively to a prison term that Sipperley was serving on another conviction. It

also imposed a three-year period of post-release control, a total fine of $12,500, and the



2.
costs of prosecution. Cash of $1,293, firearms, computers, an Apple iPhone, and a DVR

system were ordered forfeited to the Sandusky County Drug Task Force.

       {¶ 5} Sipperley appealed and assigns the following errors for our review:

              1. The Trial Court’s sentence of Rory D. Sipperley (“Appellant”)

       violates R.C. 2929.14(C)(4)—and is thus contrary to law—insofar as the

       Trial Court did not make appropriate findings of fact for Appellant to be

       sentenced in a consecutive manner.

              2. The Trial Court’s sentence of Appellant is excessive and contrary

       to Ohio law.

                                  II. Law and Analysis

       {¶ 6} In his first assignment of error, Sipperley argues that his sentence is contrary

to law because the trial court ordered his prison sentences to run concurrently with one

another, but consecutively to a term of prison that he was already serving, without first

making the findings required under R.C. 2929.14(C)(4). In his second assignment of

error, he argues that his sentence is excessive and contrary to law.

       {¶ 7} We review a challenge to a felony sentence under R.C. 2953.08(G)(2). R.C.

2953.08(G)(2) provides that an appellate court may increase, reduce, or otherwise modify

a sentence or may vacate the sentence and remand the matter to the sentencing court for

resentencing if it clearly and convincingly finds either of the following:

              (a) That the record does not support the sentencing court’s findings

       under division (B) or (D) of section 2929.13, division (B)(2)(e) or (C)(4) of



3.
       section 2929.14, or division (I) of section 2929.20 of the Revised Code,

       whichever, if any, is relevant;

              (b) That the sentence is otherwise contrary to law.

                                A. Consecutive Sentences

       {¶ 8} With respect to R.C. 2953.08(G)(2)(a), Sipperley challenges only the

findings required for imposing consecutive sentences under R.C. 2929.14(C)(4). R.C.

2929.14(C)(4) provides, in pertinent part, as follows:

              If multiple prison terms are imposed on an offender for convictions

       of multiple offenses, the court may require the offender to serve the prison

       terms consecutively if the court finds that the consecutive service is

       necessary to protect the public from future crime or to punish the offender

       and that consecutive sentences are not disproportionate to the seriousness of

       the offender’s conduct and to the danger the offender poses to the public,

       and if the court also finds any of the following:

              (a) The offender committed one or more of the multiple offenses

       while the offender was awaiting trial or sentencing, was under a sanction

       imposed pursuant to section 2929.16, 2929.17, or 2929.18 of the Revised

       Code, or was under post-release control for a prior offense.

              (b) At least two of the multiple offenses were committed as part of

       one or more courses of conduct, and the harm caused by two or more of the

       multiple offenses so committed was so great or unusual that no single



4.
       prison term for any of the offenses committed as part of any of the courses

       of conduct adequately reflects the seriousness of the offender’s conduct.

              (c) The offender’s history of criminal conduct demonstrates that

       consecutive sentences are necessary to protect the public from future crime

       by the offender.

       {¶ 9} In other words, to impose consecutive sentences, the court must find “(1)

that consecutive sentences are necessary to protect the public from future crime or to

punish the offender, (2) that consecutive sentences are not disproportionate to the

seriousness of the offender’s conduct and to the danger posed to the public, and (3) one

of the findings described in R.C. 2929.14(C)(4)(a), (b), or (c).” State v. Brown, 7th Dist.

Jefferson No. 15 JE 0014, 2016-Ohio-5701, ¶ 14. See also State v. Beasley, 153 Ohio

St.3d 497, 2018-Ohio-493, 108 N.E.3d 1028. The trial court is not required to recite the

words of the statute verbatim, and it “need not give its reasons for making those

findings.” Brown at ¶ 14. See also State v. Bonnell, 140 Ohio St.3d 209, 2014-Ohio-

3177, 16 N.E.3d 659, syllabus. But it must specify which R.C. 2929.14(C)(4) factor

forms the basis for its decision to impose consecutive sentences, and it must make the

required findings at the sentencing hearing and incorporate them into the sentencing

judgment entry. Bonnell at syllabus, ¶ 26; Brown at ¶ 15, 19. See also State v.

Kammeyer, 3d Dist. Seneca No. 13-19-48, 2020-Ohio-3842, ¶ 68 (“[T]he trial court must

make all of the required findings both at the sentencing hearing and in its judgment entry

of sentence.”). If “the reviewing court can discern that the trial court engaged in the



5.
correct analysis and can determine that the record contains evidence to support the

findings, consecutive sentences should be upheld.” Bonnell at ¶ 28-29.

       {¶ 10} The trial court made the following findings in its judgment entry,

demonstrating that it was imposing consecutive sentences under R.C. 2929.14(C)(4)(b):

              The court hereby finds that consecutive sentences in this matter is

       [sic] required pursuant to R.C. 2929.14(C)(4), the court finds that

       consecutive sentences are necessary to protect the public from future crime

       or to punish the offender and that consecutive sentences are not

       disproportionate to the seriousness of the offenders [sic] conduct and to the

       danger the offender poses to the public and at least two of the multiple

       offenses were committed as part one [sic] or more courses of conduct, and

       harm caused by two or more of the multiple offenses so committed was so

       great or unusual that no single prison term for any of the offenses

       committed as part of any courses of conduct adequately reflects the

       seriousness of the offender’s conduct. (Emphasis added.)

       {¶ 11} But at the sentencing hearing, pertinent to the findings necessary to impose

consecutive sentences, the trial court stated only as follows:

              The court: You know, this is one of the more egregious drug cases

       that I’ve had; I mean, your exposure here was, like, 39 years. * * * Large

       volumes, the weapons; I mean, it clearly looked like an enterprise for profit.

       Why with – with five children, why would you take that risk?



6.
              ***

              The court: * * * I – you understand my job?

              The defendant: Yeah.

              The court: Attempt to protect the public from future crime and

       impose an appropriate, fair punishment.

              ***

              [The state]: Ah, just – just to be sure, is the Court making the

       findings for consecutive prison terms under 2929.14(C)(4)?

              The court: Yes. It’s separate offenses, the seriousness of the

       offenses as defined in that section, 29 –

              [The state]: 2929.14 –

              The court: -- 2929.14(C), yeah.

       {¶ 12} We can discern from the trial court’s statements that it found that

“consecutive service is necessary to protect the public from future crime.” In addition,

the trial court’s desire to impose a “fair punishment” while taking into account the

egregiousness and “seriousness” of the “separate offenses” can be viewed as a finding

that “consecutive sentences are not disproportionate to the seriousness of the offender’s

conduct and to the danger the offender poses to the public.” But we are unable to fashion

an interpretation of the court’s words that would fairly constitute a finding under R.C.

2929.14(C)(4)(b) that “[a]t least two of the multiple offenses were committed as part of

one or more courses of conduct, and the harm caused by two or more of the multiple



7.
offenses so committed was so great or unusual that no single prison term for any of the

offenses committed as part of any of the courses of conduct adequately reflects the

seriousness of the offender’s conduct.” See Bonnell at ¶ 33 (reviewing the trial court’s

imprecise language and discerning that some—but not all—of the necessary findings had

been made). There is also no language from which we may conclude that it made a

finding under R.C. 2929.14(C)(4)(a) or (c).

       {¶ 13} The state argues that “Appellant had a lengthy criminal history, had

multiple cases pending at the time of his arraignment, and was already serving a sentence

on a different case at the time of his sentencing,” therefore, we should find that

“Appellant’s criminal history supports the trial court’s conclusion that consecutive

sentences are necessary to protect the public from future crime and were not

disproportionate to the danger that Appellant poses to the public.” First, there is no

information in the record from which we may conclude that Sipperley has a lengthy

criminal history—the court did not say this and it did not order a presentence

investigation report. Second, the state appears to conflate the findings the trial court was

required to make under R.C. 2929.14(C)(4). The court was required to find that

“consecutive service is necessary to protect the public from future crime or to punish the

offender,” and that “consecutive sentences are not disproportionate to the seriousness of

the offender’s conduct and to the danger the offender poses to the public,” and either

R.C. 2929.14(C)(4)(a), (b), or (c).




8.
          {¶ 14} Accordingly, because the trial court failed to make a finding at the

sentencing hearing that R.C. 2929.14(C)(4)(a), (b), or (c) applies, the imposition of

consecutive sentences here was contrary to law. State v. Gwynne, 158 Ohio St.3d 279,

2019-Ohio-4761, 141 N.E.3d 169 (“[F]ailure to make the findings required by R.C.

2929.14(C)(4) and incorporate them into a defendant’s sentencing entry renders the

sentence contrary to law.”). We reverse and remand the matter to the trial court for

resentencing. See Bonnell at ¶ 37.

          {¶ 15} We find Sipperley’s first assignment of error well-taken.

                        B. Excessive and Otherwise Contrary to Law

          {¶ 16} Sipperley also argues that his sentence is excessive and otherwise contrary

to law. He argues that the trial court “did not impose the minimum sentence which

would effectively rehabilitate [him],” and, therefore, was not guided by the overriding

purposes of felony sentencing “as codified by R.C. § 2929.11(A).” He urges that he has

taken action to overcome his drug addiction, has availed himself of employability classes,

is on a waiting list for vocational classes, and pays child support from his $25 monthly

salary.

          {¶ 17} In State v. Tammerine, 6th Dist. Lucas No. L-13-1081, 2014-Ohio- 425, ¶

15, we recognized that State v. Kalish, 120 Ohio St.3d 23, 2008-Ohio-4912, 896 N.E.2d

124, provides guidance in determining whether a sentence is clearly and convincingly

contrary to law for purposes of R.C. 2953.08(G)(2)(b). In Kalish, the Ohio Supreme

Court held that where the trial court considers the purposes and principles of sentencing



9.
in R.C. 2929.11 and the seriousness and recidivism factors listed in R.C. 2929.12,

properly applies post-release control, and sentences the defendant within the statutorily-

permissible range, the sentence is not clearly and convincingly contrary to law. Kalish at

¶ 18.

        {¶ 18} Sipperley entered guilty pleas and was convicted of trafficking in heroin, a

violation of R.C. 2925.03(A)(2)(C)(6)(d), a second-degree felony, and having weapons

while under disability, a violation of R.C. 2923.13(A)(3), a third-degree felony. Under

R.C. 2929.14(A)(2), for a felony of the second degree, “the prison term shall be two,

three, four, five, six, seven, or eight years.” Under R.C. 2929.14(A)(3)(b), for a felony of

the third degree, “the prison term shall be nine, twelve, eighteen, twenty-four, thirty, or

thirty-six months.”

        {¶ 19} Here, the trial court imposed a prison term of 96 months on the trafficking

conviction—i.e., eight years. The trial court was required to impose a sentence stated in

terms of years—not months—so this sentence must be corrected on remand; the sentence

is otherwise within the statutorily-permissible range. Its sentence of 36 months on the

weapons charge is also within the statutorily-permissible range.

        {¶ 20} While the trial court did not specifically state that it considered the

purposes and principles of sentencing set forth in R.C. 2929.11 and the seriousness and

recidivism factors listed in R.C. 2929.12, it is well-recognized that where the record is

silent, there is a presumption that the trial court gave proper consideration to R.C.

2929.11 and 2929.12. State v. Adams, 37 Ohio St.3d 295, 297, 525 N.E.2d 1361



10.
(1988); State v. Rutherford, 2d Dist. Champaign No. 08CA11, 2009-Ohio-2071, ¶ 34-

35. See also State v. Seele, 6th Dist. Sandusky No. S-13-025, 2014-Ohio-1455, ¶ 19

(“While it is true that the trial court did not expressly state in either its judgment entry or

during the sentencing hearing that it had balanced the principles and purposes of

sentencing against the seriousness of the offense and the likelihood of recidivism under

R.C. 2929.11 and 2929.12, we must presume that the trial court gave those statutes

proper consideration.”). It is up to the defendant to rebut this presumption. Rutherford at

¶ 34-35.

       {¶ 21} R.C. 2929.11 explains that “[t]he overriding purposes of felony sentencing

are to protect the public from future crime by the offender and others and to punish the

offender using the minimum sanctions that the court determines accomplish those

purposes without imposing an unnecessary burden on state or local government

resources.” It instructs that “[t]o achieve those purposes, the sentencing court shall

consider the need for incapacitating the offender, deterring the offender and others from

future crime, rehabilitating the offender, and making restitution to the victim of the

offense, the public, or both.”

       {¶ 22} R.C. 2929.12 provides discretion to the trial court “to determine the most

effective way to comply with the purposes and principles of sentencing * * *.” It

requires that “[i]n exercising that discretion, the court shall consider the factors set forth

in divisions (B) and (C) * * * relating to the seriousness of the conduct, the factors

provided in divisions (D) and (E) * * * relating to the likelihood of the offender’s



11.
recidivism, and the factors set forth in division (F) * * * pertaining to the offender’s

service in the armed forces of the United States,” in addition to any other factors relevant

to achieving the purposes and principles of sentencing. R.C. 2929.12(A).

         {¶ 23} Here, the trial court emphasized that it considered Sipperley’s offenses to

be egregious, and it noted that there were weapons and large volumes of drugs found. It

informed Sipperley that it had a duty to protect the public from his potential future

criminal behavior. While Sipperley indicates that he has taken steps to better himself—

which he also explained to the trial court at sentencing—he has not demonstrated that the

court did not weigh the required factors in fashioning his sentence.

         {¶ 24} Accordingly, we find Sipperley’s second assignment of error not well-

taken.

                                       III. Conclusion

         {¶ 25} The trial court failed at the sentencing hearing to make the findings

required to impose consecutive sentences under R.C. 2929.14(C)(4). We reverse the trial

court judgment and remand for resentencing. Sipperley’s first assignment of error is

well-taken.

         {¶ 26} Sipperley has failed to demonstrate that his sentences were excessive or

otherwise contrary to law. His sentences were within the statutorily-permissible range

and Sipperley has failed to rebut the presumption that the court considered R.C. 2929.11

and 2929.12. But because the trial court imposed a prison term with respect to the

trafficking conviction that was stated in terms of 96 months instead of stated as eight



12.
years—contrary to R.C. 2929.14(A)(2)—we order the trial court to correct this error on

remand.

       {¶ 27} We reverse, in part, and affirm, in part, the November 18, 2019 judgment

of the Sandusky County Court of Common Pleas. We remand this matter for

resentencing. The state is ordered to pay the costs of this appeal under App.R. 24.



                                                               Judgment reversed, in part,
                                                                    and affirmed, in part.



       A certified copy of this entry shall constitute the mandate pursuant to App.R. 27.
See also 6th Dist.Loc.App.R. 4.



Thomas J. Osowik, J.                           _______________________________
                                                           JUDGE
Christine E. Mayle, J.
                                               _______________________________
Gene A. Zmuda, P.J.                                        JUDGE
CONCUR.
                                               _______________________________
                                                           JUDGE




           This decision is subject to further editing by the Supreme Court of
      Ohio’s Reporter of Decisions. Parties interested in viewing the final reported
           version are advised to visit the Ohio Supreme Court’s web site at:
                    http://www.supremecourt.ohio.gov/ROD/docs/.




13.